DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings received on 09/24/2021 have been accepted by the examiner.
Election/Restrictions
Applicant’s election without traverse of Invention I (claims 1-9 & 18-20) in the reply filed on 10/24/2022 is acknowledged. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 18, the limitations cite “ asserting one of a plurality of word lines (WLs) gating the first transistor of the first memory cell; (ii) asserting one of a plurality of first control lines (CLi) gating the second transistor of the first memory cell; and (iii) applying a programming voltage on one of a plurality of bit lines (BLs) connected to the capacitor of the first memory cell; and asserting one of a plurality of second control lines (CL2) gating the third transistor of a second one of the plurality of memory cells,”, is unclear what is being asserted to one of a plurality of word lines gating, of first control lines and a plurality of second control lines? Is voltage or current being asserted or the actually physical wordlines, and first and second control lines being asserted? Is there a time where they are not connected?  Please make any required analogous changes in the dependent claims. Claims 19-20 are rejected because of their dependency to the rejected base claim 18.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 18 & 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beigel et al (US7031182) in view of Wu et al (US20150016198).
Regarding claim 18, 
Beigel  discloses a method for operating a memory device, comprising: providing a plurality of memory cells(FIG 6), each of the plurality of memory cells comprising a first transistor, a second transistor, a diode-connected transistor, and a capacitor(FIG 10; 60, 52, and the third transistor e.g., the next transistor  diode e.g., 10 with 12 and capacitor 14) ; programming a first one of the plurality of memory cells by performing: (i) asserting one of a plurality of word lines (WLs) gating the first transistor of the first memory cell (FIG 10; col 7, line 55 – col 8 line 28 discloses programming 52 using WL 56); (ii) asserting one of a plurality of first control lines (CLi) gating the second transistor of the first memory cell (RAM enable on 60); and (iii) applying a programming voltage on one of a plurality of bit lines (BLs) connected to the capacitor of the first memory cell (BIT line on 50 for 14);), wherein the CLi also gates the second transistor of the second memory cell and the BL also connected to the capacitor of the second memory cell (FIG 10, capacitor 14 and 60 is connected to Bit line 50).
In the same field of endeavor, Wu discloses a third transistor, and asserting one of a plurality of second control lines (CL2) gating the third transistor of a second one of the plurality of memory cells (FIG 4; teaches first, second and third transistors 420,410 and 400 and capacitor 440, and wherein the gate of second and third transistors e.g., 410 and 400 receiving control lines e.g., IN). 
Beigel and Wu are analogous art because they are all directed to a non-volatile memory device with transistors and capacitor, and one of ordinary skill in the art would have had a reasonable expectation of success by modify Beigel to include Wu because they are from the same field of endeavor. 
Therefore, it would be obvious to include the teachings of Wu (adding third transistor) in the teachings Beigel for the benefits improving the speed of a performance device in read operation while maintaining program performance to avoid the degrade performance that is caused by a high voltage. ([0015-0016] Wu). 

Regarding claim 20, The combination of Beigel in view of Wu  discloses wherein a voltage drop across the capacitor is determined based on a difference between a voltage applied to one of the CLi, WL, or BL and a threshold voltage of the third transistor (WU FIG 4 & 6; [0040] disclsoes voltage eat node 420 to low voltage and pulling down 40 to logic low voltage which lower voltage due to 440, and Steps 600-620). 
Allowable Subject Matter
Claims 1-9 are allowable.
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Regarding claim 1, 

Beigel et al (US7031182 FIG 6 & 10)  discloses a memory device, comprising: a plurality of non-volatile memory cells, each of the plurality of non-volatile memory cells is operatively coupled to a word line (WL)(FIG 10 summary discloses Word line 56 coupled to memory cell 50), a gate control line(gate control line), and a bit line (BL) (50); wherein each of the plurality of non-volatile memory cells comprises a first transistor(52), a second transistor(60), a first diode-connected transistor(10 with 12), and a capacitor(14).

Marr et al (US20210319827 FIG 4-5).
However, with respect to claim 1, none of the prior art teaches, suggests or renders obvious, either alone in combination and wherein the first transistor, second transistor, first diode-connected transistor is coupled in series, with the capacitor having a first terminal connected to a common node between the first diode-connected transistor and the second transistor. Claims 2-9 are allowed because of their dependency to the allowed base claim 1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUNA A TECHANE whose telephone number is (571)272-7856. The examiner can normally be reached 571-272-7856.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUNA A TECHANE/Primary Examiner, Art Unit 2827